DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiner would like to state for the record the following regarding claims 35-51. (Please note, this is not a rejection)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For claims 35-51, claims limitations containing the terms “means for” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph since the terms “means for” are used and such limitations do not include the structures necessary to perform the claimed functions. Hence, the limitations invoke the application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: figures 7-8, paragraphs 101-132, 185-188.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Allowable Subject Matter
Claims 1-68 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 16, 18, 33, 35, 50, 52, and 67, generally, none of the prior art references of record, including, but not limited to: US_20150333898_A1_Ji, US_20150334709_A1_Ji, US_20120182961_A1_Kim, US_9872304_B1_Ray, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Ji-98 discloses a Scheduling Entity transmits a first assignment (grant) of resources to at least one Subordinate Entity on an FDD downlink component carrier, receives regular uplink data on a TDD carrier from one or more Subordinate Entities using a Long TTI, receives a Scheduling Request for LoLat resources from a Subordinate Entity using a Thin Feedback Channel on an FDD uplink component carrier, transmits a scheduling grant modification on a Thin Control Channel on the FDD downlink component carrier instructing Subordinate Entities with granted 
Specifically, prior art Ji-09 discloses a Scheduling Entity transmits a first assignment (grant) of resources to at least one Subordinate Entity, transmits regular downlink data to the at least one Subordinate Entity using a Long TTI, if there is Lolat data to transmit, then Within a Short TTI that interrupts/overlaps the Long TTI, the Scheduling Entity simultaneously (or at different times): (1) transmits a scheduling grant modification on a Thin Control Channel, (2) (optionally) punctures the Long TTI downlink data, (3) transmits a LoLat scheduling grant to one or more LoLat subordinate entities, (4) transmits LoLat data, and Scheduling Entity resumes transmission of the downlink data to the at least one Subordinate Entity using the Long. (Ji-09 figure 8).
Prior art Kim discloses a method for handling an error in a persistent resource allocation performed by a base station. The base station transmits a first control message to a terminal, the first control message including persistent allocation information for transmission of an uplink data burst; and determines whether the terminal has received the first control message, wherein if a decoding of the uplink data burst, transmitted by the terminal in a resource indicated by the first control message, has been successful, it is determined that the terminal has received the first control 
Prior art Ray discloses an eNodeB transmits a modified grant to the UE in response to the received scheduling request from UE. (Ray figure 4).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “wherein the grant modification information adds a second packet to the grant, wherein the first packet is scheduled on a first set of resource elements within a slot and the second packet is scheduled on a second set of resource elements within the slot” as stated in independent claims 1, 18, 35, 52, and “wherein the first control information further comprises a respective modification indication for each property of the plurality of properties of the grant, wherein the respective modification indication of each of the plurality of properties indicates whether the respective property is further modifiable” stated in independent claims 16, 33, 50, and 67.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471